Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 31 July 1816
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy July 31st. 1816—

I have been expecting to hear from you every day, for this month past, but have not received a line. I have been in Boston, several weeks, and after my return was confined to the house with an inflammatory sore throat, or I should have written long before this.
Mr Clark leaves us tomorrow, for Washington, and Georgetown. his Sister and Uncle reside there, and he will be absent more than a month; this Gentleman is a rich old bachelor, and very much attached to Charles. After his father died, this uncle took the management of the estate into his own hands, as Mr C was then quite a child, and through negligence, the property was pretty much wasted away. he has always promised to make Charles his heir, his estate is worth about 50 thousand dollars, but Mr C disdains to feel dependent upon a promise and I beleive intends obtaining a furlough, and going to the East Indies to the purpose of bettering his fortune; poor fellow, he has seen enough of this worlds vicissitudes to enjoy some degree of happiness; but he is determined to use every exertion in his power to obtain a comfortable support: we have reasoned calmly upon the subject, and think it more prudent to wait a year, or perhaps two, than involve ourselves in difficulties and embarrassments. he knows that I have nothing, and we cannot live upon the pay of a Lieutenant. he has other property, but not sufficient. I do not require wealth, but it is no small expense to maintain a family and I have seen misery enough result from marrying upon nothing. My dear Mother, I wish you knew Mr Clark, you could not help loving him, he is so amiable and good. we talk a great deal of you, and have wished for you a thousand times.
Caroline will be here in September; it has been a great source of consolation to her since the death of her dear Father that she was able to be with him in his last moments, and bestow those attentions, which smooth the pillow of disease, while it gratifies our own feelings. she says you live delightfully and all look happy and contented. I am glad she saw you for it was a source of gratification to your Child, to hear from any one who had been with my dear Mother and Sister.
Grand Father and Grand Mother enjoy their health charmingly and have grown quite dissipated, for they were at two parties this week and are going to another tomorrow; every body appears so happy to see them out again that it is delightful to attend them. I remain at home, as my taste for parties has diminished, and Mr Clark is not fond of much company; he desired me, when I wrote to present his respectful and affectionate remembrance to you and my Brother and Sister, in which he is cordially united to your dutiful and attached Daughter
  S B Adams
P.S. Will you Say to Sister that our friend Lucy Greenleaf is engaged to her Cousin, Henry Davis, from Baltimore, a worthy, amiable, young man. the reading party diminishes, no one left but Louisa Marston, Eliza and mary Ann. the latter has just had a wen taken out of her throat, the operation was a painful one, but she is getting well fast.

